Citation Nr: 1737629	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  17-11 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to non-service connected pension benefits.


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran served on active duty with U.S. Air Force from February 1955 to February 1957. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran did not have active wartime service.


CONCLUSION OF LAW

The criteria for non-service connected pension benefits have not been met.  38 U.S.C.A. §§ 101 (2), 1521, 5107(a) (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and to Notify

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  However, the Board observes that the AOJ has obtained the Veteran's Department of Defense Form 214 as well as his service personnel records (SPRs) which cover his Reserve Officer Training Corp participation, Air Reserve service and active duty service.  

Entitlement to non-service-connected pension benefits

The Veteran claims that he is entitled to non-service-connected pension benefits.  VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from non-service-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a) (West 2014).  Such benefits have a number of requirements, including that a veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3(a)(3).

To be eligible for non-service connected pension, a Veteran must have served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war with discharge or release from such service for a service-connected disability; (3) for a period of 90 consecutive days or more when such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j) (West 2014). 

The term "active military, naval, or air service" includes (a) active duty; (b) any period of active duty for training during (ACDUTRA) which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty; and (c) any period of inactive duty training during (INACDUTRA) which the individual concerned was disabled from an injury incurred or aggravated in the line of duty or from certain cardiovascular events.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2016).  

ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state, and members of a Senior Reserve Officers' Training Corp (ROTC) Program when ordered to such duty for the purpose of training or practice cruise under chapter 103 of title 10 U.S.C.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505; 38 C.F.R. § 3.6(c)(3), (4).

Pertinent to this claim, for VA benefits purposes the Korean conflict includes the period beginning June 27, 1950, through January 31, 1955, inclusive.  38 C.F.R. § 3.2(e).

In this case, the Veteran contends that he has the requisite wartime service.  In support of this contention, the Veteran states that he served in the ROTC from September 1949 until June 1954.  Thereafter, he was commissioned as a Second Lieutenant in the U.S. Air Force.  He further asserts that in 1952, while he was stationed at Castle Air Force base in Merced, CA he was assigned to active duty with the North Atlantic Council Office of Special Investigation for Air Traffic Control and was sent to France.  Based upon the foregoing, the Veteran contends that his tour of duty includes service during the Korean conflict.

The SPRs confirm that the Veteran was a member of the Air Force ROTC and earned a commission to the Air Force Reserves in June 1954.  His personnel records reflect an assignment in Denver, Colorado after commissioning until February 1955, when he was assigned to Lackland Air Force Base.

Review of the Veteran's DD Form 214, Report of Transfer or Discharge, shows that the Veteran served on active duty with the U.S. Air Force from February 13, 1955 to February 20, 1957 with a net service period of 2 years and 8 days.  He had a total of 1 year, 1 month and 3 days of foreign/sea service.  He had no prior active service.  He served in France from January 17, 1956 to February 18, 1967.  Notably, the Veteran's March 1955 examination states the purpose of the examination as "Call to Active Duty."  In April 1958, the charge of his discharge was changed to under honorable conditions.  He was not released or discharged due to a service-connected disability.  To date, the Veteran has no service-connected conditions.

Review of the evidence of record does not indicate that Veteran served in the "active military, naval, or air service" for 90 days or more during a period of war.  His SPRs reflect that he first served on active duty on February 13, 1955 which is after the Korean conflict as defined by 38 C.F.R. § 3.2(e).  He appears to assert that his assignments with the ROTC and Air Force Reserve, some of which did occur during the officially designated Korean conflict era, comes within the definition of wartime service.  However, as the Veteran is not service-connected for any disease or disability associated with any period of ACDUTRA or INACDUTRA service, none of his ROTC or Air Force reserve service may be considered a period of "active duty" for pension purposes.  See generally Hill v. McDonald, 28 Vet. App. 243 (2016).

Although the Board acknowledges the Veteran's contentions as to his periods of service, VA's determination of whether a claimant's service meets the threshold statutory requirements is dependent upon service department records verifying the character of a claimant's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

Here, the Board is bound by the applicable law and regulations as written and it has no power to grant benefits not authorized by law as the Veteran did not serve for a period of 90 days or more during a period of war, was not released or discharged due to a service-connected disability, and had no periods of ACDUTRA or INACDUTRA which may be considered "active" military service for pension purposes.  Accordingly, the claim of entitlement to non-service-connected pension benefits must be denied.


ORDER

Entitlement to non-service-connected pension benefits is denied.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


